PALMER, J.
J.G. (father) appeals the final order entered by the trial court adjudicating his two children dependent. Although we disagree with the father’s contention that the evidence introduced during the dependency hearing was insufficient to support a finding of dependency, we conclude that the instant order must be vacated because the trial court failed to set forth sufficient written findings to support its dependency adjudication. Absent such findings, this court cannot properly review the court’s ruling. Accordingly, this matter must be remanded to the trial court with instructions to provide the requisite written findings. See J.C.G. v. Dep’t of Children & Families, 780 So.2d 965 (Fla. 5th DCA 2001).
Order VACATED and cause REMANDED for further proceedings consistent with this opinion.
COBB and GRIFFIN, JJ., concur.